 



Exhibit 10.1

 

[image_001.jpg]

  

November 3, 2015

  

Weyco Group, Inc.

333 West Estabrook Boulevard

Glendale, WI 53212

 

Re:Renewal of Expiration Date for that certain $60,000,000.00 Working Cash® Line
of Credit (“Line of Credit”) extended by PNC Bank, National Association (the
“Bank”) to Weyco Group, Inc. (the “Borrower”)

 

Ladies/Gentlemen:

 

We are pleased to inform you that the Line of Credit has been renewed. The
Expiration Date of the Line of Credit, as set forth in that certain promissory
note executed and delivered by the Borrower to the Bank dated November 5, 2013
(the “Note”) and/or that certain loan agreement governing the Line of Credit
(the “Loan Agreement”), has been extended from November 5, 2015 to November 4,
2016, or such later date as may, in the Bank’s sole discretion, be designated by
the Bank by written notice from the Bank to the Borrower, effective on November
6, 2015. All sums due under the Note, the Loan Agreement or any related
documents, instruments and agreements (collectively as amended from time to
time, the “Loan Documents”) shall be due and payable on the Expiration Date, as
extended hereby. All other terms and conditions of the Loan Documents governing
the Line of Credit remain in full force and effect.

 

It has been a pleasure working with you and I look forward to a continued
successful relationship. Thank you again for your business.

 

Very truly yours,

 

PNC BANK, NATIONAL ASSOCIATION

 

 

By: /s/ James McMullen

 

James McMullen

Senior Vice President

  

 

Form 7F-1 – Multistate Rev. 5/14

 



 

 